Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The purpose of this Corrected Notice of Allowability is to consider the references submitted within the Information Disclosure Statement submitted on 18 February 2021. The references set forth within this IDS have been considered. The application remains in condition for allowance. 
As to the CN 1083686616 and CN 108368615, these references both have a publication date of 3 August 2018. The instant application is a 371 application with the PCT filing date of 5 June 2018. The instant application claims priority to JP2017-114530, which has a filing date of 9 June 2017. These dates are prior to the publication dates of these two references set forth within the IDS. 
As to the CN 106133206, this reference fails to set forth the claimed granular protrusions. This reference does not set forth each and every limitation of the claimed invention, either alone or in an appropriate combination with other reference or references. 
As to the Office Action from issued in Chinese Patent Application No. 201880037191.S, this reference sets forth applying the references discussed above. It is noted that CN 106133206 is listed as an “A” reference, indicating that it is a document defining the general state of the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784